NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/30/2021 has been entered. Claims 7-8 have been cancelled.  Claims 1-6, 9-20 remain pending in the application. Claims 10-16 were previously withdrawn from consideration.  Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/30/2021.
Election/Restrictions
Claims 1-5, 9, 17-20 are allowable. The restriction requirement between groups I, II & III, as set forth in the Office action mailed on 06/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 06/03/2021 is withdrawn.  Claims 10-16, directed to group II is no longer withdrawn from consideration because the claims, as amended below, requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Andrew Varrenti on 03/14/2022.

The application has been amended as follows: 
Claims 1, 6, 10-16 are amended to:

1.	(Currently Amended) A fuel supply system for a turbine engine comprising a rotor, the fuel supply system comprising:
	a fuel tank;
	a fuel line fluidly coupling the fuel tank to the turbine engine;
	a fuel pump fluidly coupled to the fuel line and driven by the rotor to pump fuel through the fuel line from the fuel tank to the turbine engine;
	a bypass line fluidly coupling the fuel line, downstream of the fuel pump, to at least one of the fuel pump, the fuel tank, or the fuel line, upstream of the fuel pump;

	a bypass valve fluidly coupling the fuel line to the bypass line upstream of the fuel metering valve; 
	a balancing pressure valve fluidly coupling the bypass line upstream of the bypass valve to at least one of the fuel pump, the fuel tank, the fuel line upstream of the fuel pump, or the bypass line downstream of the bypass valve, and maintains a pressure differential across the bypass valve at a predetermined bypass pressure differential;
	a controllable servo, the controllable servo coupled to at least one of the fuel metering valve, the bypass valve, or the balancing pressure valve; and
	a pressure sensor having an output, the output to provide a signal to the controllable servo, the signal indicative of the pressure differential across the bypass valve.

6.	(Canceled) 

10. 	(Withdrawn – Currently Amended) A fuel supply system for supplying fuel from a fuel tank to a combustion engine with a rotor, the fuel supply system comprising:
	a fuel supply line supplying fuel from the fuel tank to the combustion engine;
	a fuel pump pumping fuel through the fuel supply line;
	a fuel metering valve controlling a flow of fuel through the fuel supply line to the combustion engine; 
to bleed off fuel supplied to the combustion engine based on a first pressure difference across the fuel metering valve[[;]], the bleed valve assembly including:
a bypass valve fluidly coupled to the fuel supply line upstream of the fuel metering valve; and
a balancing pressure valve fluidly coupling a bypass line downstream of the bypass valve to at least one of the fuel pump, the fuel tank, the fuel supply line upstream of the fuel pump, or the bypass line upstream of the bypass valve, the balancing pressure valve to maintain a second pressure difference across the bypass valve at a predetermined bypass pressure difference;
	a controllable servo, the controllable servo coupled to at least one of the fuel metering valve or the bleed valve assembly; and
	a pressure sensor having an output, the output to provide a signal to the controllable servo, the signal indicative of the first pressure difference.

11.	(Canceled) 
12.	(Canceled) 
13.	(Canceled) 
14.	(Canceled) 

15.	(Withdrawn – Currently Amended) The fuel supply system of claim [[14]] 10 wherein the bypass valve comprises a piston valve having one side fluidly coupled to the fuel supply line downstream of the fuel metering valve and another side fluidly coupled to the fuel supply line upstream of the fuel metering valve.


Allowable Subject Matter
Claims 1-5, 9, 10, 15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a fuel supply system for a turbine engine comprising: a balancing pressure valve fluidly coupling the bypass line upstream of the bypass valve to at least one of the fuel pump, the fuel tank, the fuel line upstream of the fuel pump, or the bypass line downstream of the bypass valve, and maintains a pressure differential across the bypass valve at a predetermined bypass pressure differential; a controllable servo, the controllable servo coupled to at least one of the fuel metering valve, the bypass valve, or the balancing pressure valve; and a pressure sensor having an output, the output to provide a signal to the controllable servo, the signal indicative of the pressure differential across the bypass valve.
Regarding independent claim 10, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a fuel supply system comprising: a bleed valve assembly bleeding to bleed off fuel supplied to the combustion engine based on a first pressure difference across the fuel metering valve, the bleed valve assembly including: a bypass valve fluidly coupled to the fuel supply line upstream of the fuel metering valve; and a balancing pressure valve fluidly coupling a bypass line downstream of the bypass valve to at least one of the fuel pump, the fuel tank, the fuel supply line upstream of the fuel pump, or the bypass line upstream of the bypass valve, the balancing pressure valve to maintain a second pressure difference across the bypass valve at a predetermined bypass pressure difference; a controllable 
Regarding independent claim 17, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method for controlling a supply of fuel, comprising: after the metering, redirecting unused pumped fuel through a bypass valve; determining a pressure differential across the bypass valve based on a measurement from a pressure sensor; and controlling an amount of redirected unused fuel based on the pressure differential and a predetermined pressure differential, the predetermined pressure differential being between the pumped fuel and the metered fuel.
	The closest prior art includes Mahoney US 2003/0192300, which teaches a fuel supply system and method, including a metering valve having a pressure sensor that measures a pressure difference across the fuel metering valve, and controllable servos coupled to a bypass valve on a bypass line and the fuel metering valve.  Mahoney fails to teach or suggest a balancing pressure valve coupling the bypass line upstream/downstream of the bypass valve to at least one of the fuel pump, fuel tank, or fuel line upstream the fuel pump, while maintaining a pressure differential across the bypass valve at a predetermined pressure differential, with a controllable servo receiving a signal indicative of the pressure differential across the bypass vale or fuel metering valve.  Mahoney also fails to teach or suggest determining a pressure differential across the bypass valve with a  pressure sensor and controlling the redirected unused fuel after the metering based on the pressure differential and a predetermined pressure differential between the pumped fuel and metered fuel.  Additional close art includes Peck (US 4,578,945), and Morton (US 2016/0053689), which teaches a bypass line having a bypass valve and pressure valve 
Claims 2-5, 9, 15, 18-20 are allowable for the same reasons as claims 1, 10 & 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741